DETAILED ACTION
Claims 13-24 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/11/2019 and 12/14/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17, 21, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dues et al. (DE 10 2007 040 970 B3, hereinafter Dues).

Regarding claim 13, Dues teaches a pipe adapter for optical flow measurement (see Fig. 5, all elements; see also [0078]-[0081], description of window chamber 28), comprising: a fluid pipe with a flow-through inner flow space for a fluid (see Fig. 5 and [0078]-[0081], window chamber 28 attached to fluid pipe with flow through inner flow space as shown); at least one window element introduced in the fluid pipe (29), the at least one window element being transparent to a measurement optics (see [0079], glass tube 29 considered transparent to measurement optics); and a pressure resistant housing 

Regarding claim 14, Dues above teaches all of the limitations of claim 13.
Furthermore, Dues teaches that the at least one window element comprises a cylindrical pipe section composed of a transparent material (glass tube 29).

Regarding claim 15, Dues above teaches all of the limitations of claims 13 and 14.
Furthermore, Dues teaches that the cylindrical pipe section is formed from a glass element or a glass ceramic element (glass tube 29).

Regarding claim 16, Dues above teaches all of the limitations of claims 13 and 14.
Furthermore, Dues teaches that the cylindrical pipe section is introduced in a region of an axial interruption of the fluid pipe and forms a cylindrical inner space that adjoins the inner flow space of the fluid pipe without interruption, the cylindrical pipe section and the fluid pipe both having a same diameter (see Fig. 5, glass tube 29 matched to the fluid pipe as shown).

Regarding claim 17, Dues above teaches all of the limitations of claims 13 and 14.
Furthermore, Dues teaches a fluid-permeable connector element that connects the cylindrical pipe section at least one end side to the fluid pipe (see Fig. 5, bypass system 35 includes fluid permeable connected for fluid flow from the fluid pipe to the inner housing space 34 as shown).

Regarding claim 21, Dues above teaches all of the limitations of claim 13.
Furthermore, Dues teaches that the pressure resistant housing comprises at least one window element composed of a transparent material (see Fig. 5, windows 32).

Regarding claim 22, Dues above teaches all of the limitations of claims 13 and 21.
Furthermore, Dues teaches that the at least one window element of the pressure resistant housing is formed from a planar surface and is encompassed in the pressure resistant housing (see Fig. 5, windows 32).

Regarding claim 24, Dues above teaches all of the limitations of claim 13.
Dues teaches that the inner housing space is filled with the same fluid that is flowing through the inner flow space (see [0080]-[0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dues.

Regarding claim 18, Dues above teaches all of the limitations of claims 13, 14, and 17.
Dues fails to specifically teach that the connector element is formed from a porous material and/or from a sintered material through which the fluid can pass.
However, Dues does teach a fluid bypass system that allows fluid to flow from the inner flow space to the inner housing space (see Fig. 5, fluid to flow from the inner flow space to the inner housing space 34 as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to modify the device of Dues such that the connector element (fluid bypass channel) was formed from a porous material and/or a sintered material. This is because the use of porous and/or sintered materials for fluid flow channels allows for both controlled fluid flow as well as filtering of the fluid to ensure that no unwanted materials flow through the bypass channel as is known in the art.

Regarding claims 19 and 20, Dues above teaches all of the limitations of claims 13, 14, and 17.
Dues fails to specifically teach an elastic membrane formed between the inner flow space of the fluid pipe and the inner housing space of the pressure resistant housing, and a deformation of the elastic membrane adopting a pressure equalization between the inner flow space and the inner housing space; wherein the elastic membrane is formed by the connector element and/or a part of the connector element.
However, Dues does teaches a bypass system that may be open e.g. with fluid flow channel, or closed and comprising a pressure relief system (see [0080]-[0081].
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the closed bypass system of Dues with a pressure relief that included an elastic membrane. This is because one of ordinary skill in the art would have selected the pressure relief system, including the use of a diaphragm between the bypass system and the inner flow space, based on the amount of pressure relief needed from the bypass system.

Regarding claim 23, Dues above teaches all of the limitations of claim 13.
Furthermore, Dues teaches the fluid pipe extends through the inner housing space at oppositely disposed end surfaces of the pressure resistant housing (see Fig. 5, fluid pipe extends through inner housing space as shown).
Dues fails to specifically teach that the pressure resistant housing is formed form a metal material.
However, Dues teaches that the window chamber system is designed to be water tight (see Fig. 5 and [0079]-[0081], wherein the Examiner has interpreted that the system for optical measurement would be inoperable if not water tight.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Dues such that the optimal material was used for the pressure resistant housing. This would ensure that the system did not leak, which would render the system inoperable for practical use in the field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.